Fourth Court of Appeals
                               San Antonio, Texas
                                   December 11, 2014

                                   No. 04-14-00743-CV

                          IN THE INTEREST OF A.S.C., et al,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02281
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
      Appellant’s motion to supplement her brief is GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court